Citation Nr: 0931527	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  04-34 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUE

Entitlement to an initial compensable evaluation for the 
service-connected bilateral hearing loss prior to December 
27, 2008, and an evaluation in excess of 10 percent beginning 
December 27, 2008.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1962 to January 
1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 RO rating action that 
granted service connection for bilateral hearing loss and 
assigned a noncompensable rating effective on June 17, 2003.  

The Board remanded the claim to the RO in May 2006, August 
2007, and July 2008.  

In June 2008, the Veteran testified from the RO at a 
videoconference hearing before the undersigned Veterans Law 
Judge.  

As the claim before the Board involves a request for higher 
initial rating following the grant of service connection, the 
Board has characterized the issue in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

During the course of the appeal, in a June 2009 rating 
decision, the RO increased the evaluation for the service-
connected bilateral hearing loss to 10 percent, effective 
December 27, 2008.  

Inasmuch as a rating higher than 10 percent is available, and 
inasmuch as a claimant is presumed to be seeking the maximum 
available benefit for a given disability, the present claim 
for a higher rating as reflected on the title page remains 
viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  Prior to December 27, 2008, the Veteran's right ear 
hearing loss is shown to have been manifested by a Level IV 
hearing acuity in October 2003, a Level VI in January 2004, a 
Level III in March 2005, a Level IV in October 2006, and a 
Level III in May 2007; the Veteran's left ear hearing loss is 
shown to have been manifested by a Level I hearing acuity in 
October 2003, January 2004, March 2005, October 2006, and a 
Level II in May 2007.  

3.  Since December 27, 2008, the service-connected bilateral 
hearing loss is shown to have been manifested by a Level VI 
hearing acuity in the right ear and a Level II hearing acuity 
in the left ear.  


CONCLUSION OF LAW

The criteria for assignment of a compensable evaluation for 
the service-connected bilateral hearing loss prior to 
December 27, 2008, and an evaluation in excess of 10 percent 
beginning on December 27, 2008, are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 
including Diagnostic Code 6100, 4.86 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
veteran of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
Veteran what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a veteran in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The issue on appeal is a "downstream" issue in which the RO's 
correspondence to the Veteran prior to the rating decision on 
appeal addressed the elements for establishing entitlement to 
service connection, but not the elements for increased rating 
for a service-connected disability.  

However, in May 2006 and July 2008 letters, the RO advised 
the Veteran that to establish entitlement to increased rating 
for a service-connected disability the evidence must show 
that the condition has become worse.  The Veteran had ample 
opportunity to respond prior to issuance of a June 2009 
Supplemental Statement of the Case (SSOC).

The Board accordingly finds that the Veteran has received 
sufficient notice of the information and evidence needed to 
support the claim on appeal, and has been afforded ample 
opportunity to submit such information and evidence.

The May 2006 and July 2008 letters also informed the Veteran 
that VA is responsible for getting relevant records held by 
any Federal agency.  Further, the letter advised the Veteran 
that he must provide enough information about the records to 
allow VA to request them from the person or agency having 
them, and it advised the Veteran that it was his 
responsibility to make sure VA received the records.

Accordingly, the Board further finds that the May 2006 and 
July 2008 RO letters satisfy the statutory and regulatory 
requirement that VA notify a veteran what evidence, if any, 
will be obtained by a veteran, and what evidence, if any, 
will be obtained by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify a 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by a veteran.  

As explained, all three content-of-notice requirements have 
been met in this appeal and the Veteran has been afforded 
ample opportunity to submit such information and evidence.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a veteran 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  See id.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the Veteran.  See id.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were not 
provided to the Veteran until after the rating decision on 
appeal.  This is logical since the issue of initial 
evaluation of the service-connected bilateral hearing loss 
arose after the issuance of the rating decision.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  

The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the Veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claims were fully developed and 
readjudicated most recently in the June 2009 SSOC, after such 
notice was provided.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, did the 
Veteran or his representative inform the RO of the existence 
of any evidence-in addition to that noted below-that needs 
to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, on March 3, 2006, the Court issued a decision 
in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), which held that, in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  
The RO notified the Veteran of all applicable rating formulae 
in the SSOCs, which suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned.  This was 
accomplished in the RO's May 2006 letter.   

In the recent case of Vazquez-Florez v. Peake, 22 Vet. App. 
120 (2008) the Court addressed additional notice requirements 
in claims for increased rating.  However, VA's Office of 
General Counsel holds the position that Vazquez-Florez does 
not apply to initial rating situations because VA's notice 
obligations under the VCAA are fully satisfied once service 
connection has been granted.  

Accordingly, although the Veteran has not identified or 
demonstrated that any potential errors are prejudicial, the 
Board finds that any arguable lack of full preadjudication 
notice in this appeal has not, in any way, prejudiced the 
Veteran.  See Shinseki v. Sanders, 07-1209 slip op. at 11-12 
(April 21, 2009).  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claim on appeal.  

The Veteran's service treatment record (STR) is on file, as 
are medical records from those VA and non-VA medical 
providers that the Veteran identified as having relevant 
records.  Neither the Veteran nor his representative has 
identified, and the file does not otherwise indicate, that 
there are any other VA or non-VA medical providers having 
additional records that should be obtained.  

Further, the Veteran was afforded appropriate VA medical 
examinations, most recently in December 2008.  The Veteran 
does not contend, and the file does not show, that the 
examinations were inadequate for rating purposes, or that his 
symptoms have become worse since his most recent examination.  
Rather, the VA examinations are adequate because, as shown 
below, they were based upon consideration of the Veteran's 
prior medical history, his assertions and current complaints, 
and because they describe the disability in detail sufficient 
to allow the Board to make a fully informed determination.  
Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994)) (internal quotations 
omitted).  Further, the VA audiological evaluations are 
adequate because the examiners fully described the functional 
effects of the Veteran's hearing loss disability.  See 
Martinak v. Nicholson, 21 Vet. App. 447 (2007).
  
The Board accordingly finds that remand for a new examination 
is not required at this point.  See 38 C.F.R. § 3.159(c)(4).  

Finally, the Veteran has been afforded hearings before the 
Board, most recently in June 2008, at which he presented oral 
testimony in support of his claim. 

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim herein decided.  

II.  Analysis

The Veteran is contending that a compensable evaluation for 
his service-connected bilateral hearing loss is warranted 
prior to December 27, 2008, and that an evaluation higher 
than 10 percent is warranted thereafter.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in Fenderson, 12 Vet App at 125-26, the U.S. Court 
of Appeals for Veterans Claims (Court) distinguished appeals 
involving a veteran's disagreement with the initial rating 
assigned at the time a disability is service-connected.  

Accordingly, where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection, and consideration of the appropriateness 
of "staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required. See id. at 126-27.

Moreover, the Board notes, the Court recently held that in 
claims for increased rating VA must consider that a claimant 
may experience multiple distinct degrees of disability, 
resulting in different levels of compensation, from the time 
the increased rating claim is filed to the time a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

Given the nature of claims for initial evaluation, the Board 
has considered all evidence of severity since the effective 
date for service connection.  The Board's adjudication of 
this claim accordingly satisfies the requirements of Hart.  

Hearing loss is rated under the criteria of 38 C.F.R. § 4.85, 
Diagnostic Code (DC) 6100.  Evaluations of defective hearing 
are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345 (1993).  

Hearing impairment is determined by averaging the hearing 
impairment at each of the four designated frequencies (1000, 
2000, 3000, and 4000 Hertz).  38 C.F.R. § 4.85.  This results 
in a Puretone Threshold Average for each ear.  Id.  

The Puretone Threshold Average is charted, in conjunction 
with the Speech Discrimination Percentage for that ear, in 
Table VI of 38 C.F.R. § 4.85.  Id.  This results in a score, 
expressed as a Roman numeral, for each ear.  Id.  The Roman 
numeral scores for both ears are then charted in Table VII of 
38 C.F.R. § 4.85, and the intersection of the scores provides 
the percentage of disability.  Id.

Effective on June 10, 1999, there are two provisions for 
evaluating veterans with exceptional patterns of hearing 
impairment that cannot always be accurately assessed under 
the standards of 38 C.F.R. § 4.85 as discussed.  These 
provisions apply when either the puretone threshold at each 
of the four specified frequencies is 55 decibels or more, 38 
C.F.R. § 4.86(a), or when the puretone threshold is 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, 38 C.F.R. § 4.86(b).  If either of these 
provisions applies, each ear is evaluated separately.  See 38 
C.F.R. § 4.86.  Accordingly, the Roman numeral designation 
for the ear with an exceptional pattern of hearing impairment 
is derived from Table VI or VIa, whichever results in the 
higher numeral; moreover, when 38 C.F.R. § 4.86(b) is 
applicable, the assigned numeral is elevated to the next 
higher Roman numeral.  See id.    The Board also notes that 
Table VIa will be used when the examiner certifies that the 
use of the speech discrimination test is not appropriate 
because of language difficulties, inconsistent speech 
discrimination scores, etc.  See 38 C.F.R. § 4.85(c). 

(Except as indicated below in the present case, provisions of 
Table VIA do not apply; accordingly, the Veteran's hearing 
loss is rated by application of 38 C.F.R. § 4.85.)

In short, entitlement to a compensable or higher evaluation 
for hearing loss is warranted where it is shown that certain 
minimum levels of the combined speech discrimination loss and 
average puretone decibel loss percentages are met.

In the present case, the Veteran underwent numerous VA and 
private (non-VA) audiological evaluations during the course 
of the appeal.  

In October 2003, the Veteran first underwent a VA 
audiological examination.  The Veteran's complaints included 
difficulty hearing his grandchildren and understanding 
conversational speech especially in noisy environments.  
Audiometry results were as follows:  


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
15
55
75
100
61
LEFT
N/A
15
20
25
45
26

Speech recognition scores were 80 percent right ear and 96 
percent left ear.  The examiner diagnosed mild-to-severe 
sensorineural (SNHL) hearing loss in the left ear, and a 
mild-to-profound SNHL in the right ear.  

Charting the October 2003 audiological results in Table VI 
results in a Level IV hearing acuity in the right ear and a 
Level I hearing acuity in the left ear.  Charting these 
levels in Table VII results in a noncompensable rating.  

The Veteran then underwent an audiological evaluation with a 
private (non-VA) audiologist in January 2004.  The audiometry 
results were as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
20
75
90
95
70
LEFT
N/A
15
5
30
40
23

Speech discrimination scores were not provided.  

To the extent that the exceptional pattern applies for the 
right ear (puretone threshold is less than 30 decibels at 
1000 Hertz and more than 70 decibels at 2000 Hertz), the 
Board will apply the January 2004 audiometry results to Table 
VIa.  See 38 C.F.R. § 4.86.  

Accordingly, charting the January 2004 audiometry results in 
Table VIa results in a Level VI hearing acuity in the right 
ear and a Level I hearing acuity in the left ear.  Charting 
these levels in Table VII results in a noncompensable rating.  

The Veteran underwent further audiological evaluations in 
March 2004 and January 2005.  These audiometric evaluations 
are not acceptable for VA rating purposes, because they do 
not include speech discrimination scores.  The audiometry 
results, however, are consistent with the January 2004 and 
subsequent March 2005, VA audiological evaluation results.  

Next, the Veteran underwent a second VA audiological 
evaluation in March 2005.  The examiner noted that the 
Veteran's current complaints included difficulty with 
comprehension of speech especially when in noise.  Audiometry 
results were as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
35
60
75
100
68
LEFT
N/A
20
30
30
45
31

Speech recognition scores were 84 percent right ear and 96 
percent left ear.  The audiologist diagnosed mild-to-profound 
SNHL in the right ear and mild-to-severe SNHL in the left 
ear.  

The Board also notes that a handwritten chart accompanying 
the March 2005 VA audiological evaluation documents a speech 
recognition score of 80 percent for the right ear.  

Accordingly, charting the March 2005 audiological results in 
Table VI results in a Level III hearing acuity in the right 
ear (or a Level IV hearing acuity in the right ear by 
considering the 80 percent discrimination score), and a Level 
I hearing acuity in the left ear.  Charting these levels in 
Table VII results in a noncompensable rating.  

Then, at a November 2005 Board hearing, the Veteran testified 
that his hearing had worsened.  For instance, he could not 
hear his wife and he had to turn the television up so loud it 
bothered everyone else.  

Also, in an April 2006 statement, he wrote that even with 
hearing aids, his quality of life had diminished.  The 
Veteran's wife also submitted a statement in April 2006, in 
which she wrote that the Veteran could not clearly hear 
conversations, including both in-person and telephone 
conversations, especially with background noise.  His hearing 
difficulties also caused confusion, because the Veteran would 
often misunderstand what was said.  

Thereafter, in a July 2006 statement, the Veteran reiterated 
that his hearing loss diminished his quality of life.  Also, 
the Veteran's wife wrote in July 2006 that she had to 
frequently repeat herself and clarify what was said, since 
the Veteran could not understand her.  

In October 2006, the Veteran underwent a third VA 
audiological evaluation.  The examiner noted the Veteran's 
current complaints to include trouble understanding 
conversations, especially in noisy environments.  Audiometry 
results were as follows:  


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
35
60
80
100
69
LEFT
N/A
20
30
30
45
31

Speech recognition scores were 76 percent right ear and 92 
percent left ear.  The audiologist diagnosed mild-to-profound 
SNHL in the right ear and mild-to-moderate SNHL in the left 
ear.  

Charting the October 2006 audiological results in Table VI 
results in a Level IV hearing acuity in the right ear and a 
Level I hearing acuity in the left ear.  Charting these 
levels in Table VII results in a noncompensable rating.  

In May 2007, the Veteran underwent another private 
audiological evaluation.  Audiometer results were as follows:  


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
30
55
70
100
64
LEFT
N/A
20
15
40
50
31

Speech recognition results were 84 percent right ear and 88 
percent left ear.  The audiologist diagnosed mild-to-profound 
SNHL in the right ear and slight-to-severe SNHL in the left 
ear.  He also explained that although part of the conductive 
component of the Veteran's hearing loss could be due to 
abnormal tympanograms and/or collapsing ear canals, the 
majority of the hearing loss is sensorineural and not 
inconsistent with noise exposure  

Accordingly, charting the May 2007 audiological results in 
Table VI results in a Level III hearing acuity in the right 
ear and a Level II hearing acuity in the left ear.  Charting 
these levels in Table VII results in a noncompensable rating.  

The Board further notes that although the audiologist 
indicated that some of the Veteran's hearing loss is 
attributable to abnormal tympanograms and/or collapsing ear 
canals, when it is not possible to separate the effects of 
the service-connected disability from a nonservice-connected 
condition, such signs and symptoms must be attributed to the 
service-connected disability.  38 C.F.R. § 3.102; Mittleider 
v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  Since 
the audiologist did specify to what degree the hearing loss 
is attributable to a nonservice-connected disability, the 
Board is precluded from differentiating the symptomatology.  

Following his May 2007 audiological evaluation, the Veteran 
testified at a second Board hearing in June 2008.  He 
explained that he had trouble hearing day-to-day noises, like 
a cow bellowing and his children and other people speaking; 
although he could hear a noise, he could not make out what 
was being said.  Also, his wife had to speak loudly and come 
into the room before he could hear her, and she often yelled 
at him to turn down the television.  He also explained that, 
although he was retired, he was often involved in social 
situations where friends had to repeat themselves.  

Additionally, the Veteran's daughter submitted a statement in 
support of the Veteran's claim in June 2008.  She wrote that 
the Veteran's hearing loss had become much worse during the 
previous several years.  For example, although he was very 
active in his church, including leading most services, he 
could not hear what his congregation was saying.  He also had 
trouble hearing his young children, and he often could not 
hear people even if they were right beside him.  

Finally, on December 27, 2008, the Veteran underwent a fourth 
VA audiological evaluation.  The examiner noted that the 
Veteran's current complaints included trouble hearing and 
understanding conversational speech, especially with 
background noise.  Audiometry results were as follows:  


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
35
65
85
100
71
LEFT
N/A
30
35
40
50
39

Speech recognition scores were 72 percent right ear and 84 
percent left ear.  The audiologist diagnosed a moderate-to-
profound SNHL in the right ear and mild-to-severe SNHL in the 
left ear.  The examiner also noted that the Veteran's hearing 
loss caused decreased concentration and would have a 
significant effect on his ability to work.  

Charting the December 2008 audiological results in Table VI 
results in a Level VI hearing acuity in the right ear and a 
Level II hearing acuity in the left ear.  Charting these 
levels in Table VII results in a 10 percent rating.  

In conclusion, a 10 percent evaluation is warranted for the 
service-connected bilateral hearing loss beginning on 
December 27, 2008.  

A compensable evaluation is not warranted prior to December 
27, 2008, however, since the mechanical application of the 
audiological evaluation results to the rating schedule 
demonstrates that the criteria for a compensable evaluation 
are not met prior to that time.  

The Veteran's representative asserted in an August 2009 
Informal Hearing Presentation that the effective date of the 
increase should be June 10, 2008, which the representative 
identified as the date of the Veteran's claim  After 
carefully considering representative's request, however, the 
Board finds that it is without merit for two reasons.  

First, the date of claim for the present issue on appeal is 
June 17, 2003, which represents the date of the Veteran's 
original claim of service connection.  See Fenderson, 12 Vet 
App at 125-26; see also Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997) (explaining that where a claim of service 
connection is granted during the pendency of an appeal, a 
second Notice of Disagreement must thereafter be timely filed 
to initiate appellate review concerning the compensation 
level or the effective date assigned for the disability).  In 
other words, the Veteran's June 2008 Board hearing testimony 
does not constitute a new claim.  

The representative's assertion is also without merit because 
the provisions of 38 C.F.R. §§ 3.400(o), provide that the 
effective date assigned for an increased disability rating is 
the date of receipt of the claim or the date the entitlement 
arose, whichever is later.  Here, the date of increase is 
shown to be December 27, 2008, which is later than the date 
of claim in June 2003.  

For these reasons, the Board finds that an evaluation higher 
than 10 percent is not warranted prior to December 27, 2008, 
for the service-connected bilateral hearing loss disability.  

Similarly, the next higher, 20 percent evaluation is not 
warranted, since mechanical application of the audiological 
evaluation results to the rating schedule shows that the 
criteria for a 20 percent evaluation are not met at any time 
after December 27, 2008.  

The Board has also carefully considered the lay assertions of 
record, as indicated above.  Even giving full credence to 
these assertions, however, a compensable evaluation is not 
warranted prior to December 27, 2008, and an evaluation 
higher than 10 percent is not warranted thereafter.  

Finally, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine in making these determinations.  
Since the preponderance of the evidence is against the claim, 
however, that doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  

The Board's findings above are based on schedular evaluation.  
To afford justice in exceptional situations, an 
extraschedular rating may also be provided.  38 C.F.R. § 
3.321(b).  Here, however, referral for extraschedular 
consideration is not warranted.  

First, the applicable rating criteria reasonably describe the 
Veteran's disability level and symptomatology.  Furthermore, 
the record does not demonstrate and the Veteran has not 
asserted that his hearing loss has resulted in any periods of 
hospitalization.  

To the extent the December 2008 VA examiner indicated that 
the service-connected hearing loss would have a significant 
effect on the Veteran's ability to work, the record on appeal 
does not establish that a marked interference with employment 
has actually occurred.  Finally, the record includes no other 
evidence that would render impractical the application of the 
regular schedular standards.  

Therefore, the Board is not required to remand the present 
claim for consideration of extraschedular ratings under 38 
C.F.R. § 3.321(b)(1).  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

An initial compensable evaluation for the service-connected 
bilateral hearing loss prior to December 27, 2008, and a 
rating in excess of 10 percent beginning on December 27, 
2008, is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  




 Department of Veterans Affairs


